Citation Nr: 0844106	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a initial rating for a disability of the 
thoracolumbar spine higher than 30 percent for the period 
prior to April 3, 2006, and higher than 40 percent for the 
period beginning April 3, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Honolulu, Hawaii, that assigned an initial.  Thereafter, 
jurisdiction over the claims folders was transferred to the 
Regional Office (RO) in Cleveland, Ohio.  In an October 2004 
Supplemental Statement of the Case, the initial 
noncompensable rating assigned for the veteran's 
thoracolumbar spine disability was increased to 30 percent 
from the effective date of service connection, June 1, 2001, 
and to 20 percent, effective April 19, 2004.  

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  

When the case was before the Board in February 2006, the 
Board remanded the issue of entitlement to a higher initial 
rating for a disability of the thoracolumbar spine for 
additional development.  While the case was in remand status, 
the rating for this disability was increased to 30 percent, 
effective June 1, 2001, and 40 percent, effective April 3, 
2006.  This did not satisfy the veteran's appeal.

The Board also notes that in written argument submitted to 
the Board in August 2008, the representative identified the 
issue of entitlement to service connection for degenerative 
joint disease of the shoulders as an issue on appeal.  The 
record reflects that the veteran was denied service 
connection for this bilateral disability and for a cervical 
spine disability in a March 2005 rating decision.  In 
November 2005, a Statement of the Case addressing both of 
these issues was sent to the veteran and his representative 
with a cover letter informing the veteran of the requirement 
that he submit a timely substantive appeal to perfect his 
appeal with respect to these issues.  Neither issue was 
thereafter addressed in any written communication from the 
veteran or his representative until the submission of the 
written argument by the veteran's representative in August 
2008, more than 2 years after the expiration of the time 
limit for submitting a timely substantive appeal.  
Furthermore, neither of these issues has been certified for 
consideration by the Board.  Therefore, the Board has 
concluded that the representative mistakenly included the 
shoulder issue in his written presentation and that the 
shoulder issue is not properly before the Board.


FINDINGS OF FACT

1.  The veteran has deformity of thoracic vertebral bodies.

2.  During the period prior to September 26, 2003, the 
limitation of motion of the veteran's thoracic spine was 
moderate to severe and the limitation of motion of his lumbar 
spine did not more nearly approximate severe than moderate.  

3.  During the period of this claim beginning September 26, 
2003, forward flexion of the thoracolumbar spine has not been 
limited to 30 degrees or less.

4.  During the initial rating period, the veteran's back 
disability has not been productive of any significant 
neurological impairment in either lower extremity, nor has it 
been productive of any incapacitating episodes necessitating 
bed rest prescribed by a physician.

5.  At no time during the initial rating period has the 
veteran's thoracic or lumbar spine disability been manifest 
by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating, 
but not higher, for a disability of the thoracic spine for 
the period prior to April 3, 2006, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288, 5291, 
5293 (2003).

2.  The criteria for a separate initial rating of 20 percent, 
but not higher, for a disability of the lumbar spine for the 
period prior to April 3, 2006, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an initial rating in excess of 40 
percent for a disability of the thoracolumbar spine for the 
period beginning April 3, 2006, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claim, by letters mailed in April 2004 and July 2006.  
Although the veteran was not provided all required notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that no additional evidence was received or identified as a 
result of the July 2006 letter.  In addition, following the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in May 2006.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the associated disability are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Board notes initially that during the initial rating 
period, the criteria for evaluating disabilities of the spine 
were revised.  VA's General Counsel, in a precedent opinion, 
has held that when a new regulation is issued while a claim 
is pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits.  Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent 
evaluation if it is moderate with recurring attacks.  A 40 
percent evaluation was authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation was warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, a 
100 percent rating for residuals of vertebral fracture of the 
thoracic (dorsal) or lumbar spine requires cord involvement, 
and that the veteran is bedridden, or requires long leg 
braces.  A 60 percent rating is for application where there 
is no cord involvement, but there is abnormal mobility 
requiring neck brace (jury mast).  For lesser involvement, 
residuals are to be rated based on limited motion and nerve 
paralysis, with consideration of special monthly 
compensation.  In such cases, ratings are to be assigned for 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2003).

Under the criteria in effect prior to September 26, 2003, 
slight limitation of motion of the thoracic spine warrants a 
noncompensable rating.  A 10 percent rating is warranted for 
moderate or severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the thoracic spine warrants a 20 percent rating 
if it is at a favorable angle or a 30 percent rating if it is 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).  

Under the former criteria, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria effective September 26, 
2003, vertebral fracture or dislocation and arthritis of the 
thoracic and lumbar spine are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 and 5242 (2008).  Intervertebral disc syndrome 
will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The Period Prior to April 3, 2006

The veteran's thoracic and lumbar spine disability was 
assigned a single 30 percent rating for the period prior to 
April 3, 2006.  

Service medical records from December 2000 state that the 
veteran was found to ambulate slowly and have a decreased 
range of motion, with flexion from his fingertips to his 
knees and decreased extension.  Both tests elicited pain.  He 
also had 20 degrees of rotation to the right and left.  Upon 
palpation the veteran exhibited tenderness in the superior 
sacroiliac joints and midline at the L3-L4 levels.  Upon 
separation examination in March 2001 the veteran was not 
described as having decreased range of motion.

The veteran also underwent a VA general medical and spine 
examination in March 2001.  He was noted to have diminished 
bone density and generalized degenerative joint disease.  
Upon range of motion testing, the veteran displayed 90 
degrees of flexion, 30 degrees of rotation bilaterally, and 
25 degrees of lateral flexion bilaterally.  The examination 
was otherwise negative.  The examiner noted than an MRI 
disclosed wedge fractures of T 9 and T 10 and degenerative 
joint disease from T 12 to L 3.

Notes from January 2001 include an X-ray report showing 
complaints of back pain with mild tenderness to palpation.  
Spine images showed anterior wedging of the T9 and T10 
vertebrae deemed consistent with an old axial loading injury 
with resultant mild compression fractures.  Mild to moderate 
degenerative changes were observed with anterior osteophytes, 
prominent at the T9 and T10 levels.  Mild to moderate 
kyphosis was also described at these levels.  With respect to 
the lumbosacral spine, moderate degenerative changes were 
observed between T12 and L3, with anterior osteophytes.

VA physical therapy records from April 2002 note the 
veteran's complaints of severe pain that, in conjunction with 
other orthopedic disabilities, limited the veteran's ability 
to climb stairs, sit with knees bent, stoop, kneel, and 
sleep.  Range of motion limitation of lumbar region was 
noted, with flexion to 45 degrees, extension to 10 degrees, 
and lateral bending to 10 degrees bilaterally.  Tenderness to 
palpation was indicated and pain was the limiting factor in 
range of motion testing.  Other physical therapy notes from 
that month note the veteran's improving back symptoms.

The veteran underwent a VA endocrinology consultation in May 
2002.  He complained of back pain.  Upon physical 
examination, the veteran demonstrated 30 degrees of forward 
flexion, and 5 degrees of lateral rotation limited by pain.  
Physical therapy records from June 2002 note the veteran 
displayed a normal gait with a hunched posture due to 
exaggerated thoracic kyphosis.  Upon range of motion testing, 
lumbar spine flexion of 50 degrees, extension of 5 degrees, 
and lateral bending of 10 degrees.  This was limited by pain 
in all ranges.

Physical therapy notes from December 2002 note reduced range 
of motion including lumbar flexion of 60 degrees and 
extension of 20 degrees, with pain upon flexion and 
extension.

The evidence shows that during the period prior to September 
26, 2003, the veteran had moderate limitation of motion of 
the thoracic spine with vertebral deformity.  Therefore, 
under the criteria in effect prior to September 26, 2003, the 
veteran is entitled to a 20 percent rating for disability of 
the thoracic spine (10 percent for limitation of motion and 
10 percent for vertebral deformity).  None of the evidence 
pertinent to the period prior to September 26, 2003 (or 
thereafter), shows that the veteran's thoracic spine was 
ankylosed, that there was cord involvement, that he required 
long leg braces, or that there was abnormal mobility 
requiring a neck brace.  In addition, none of the evidence 
pertinent to this period (or thereafter) shows that the 
thoracic spine disability was productive of any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.  Therefore, the disability of the thoracic spine 
does not warrant a rating in excess of 20 percent during the 
period prior to September 26, 2003.

The foregoing evidence also demonstrates that during the 
period prior to September 26, 2003, the veteran also had 
moderate limitation of motion of the lumbar spine.  Under the 
former criteria, limitation of motion of the lumbar spine was 
to be separately rated from limitation of motion of the 
thoracic spine.  Therefore, the Board finds that a separate 
20 percent rating is warranted for limitation of motion of 
the lumbar spine under the former criteria.  None of the 
evidence for the period prior to September 26, 2003, shows 
that the veteran had limitation of motion of the lumbar spine 
that more nearly approximated moderate than severe.  In this 
regard, the Board notes that forward flexion was never 
limited to less than 30 degrees and was almost always 
possible well beyond 30 degrees.  With respect to the Deluca 
factors, the Board notes that the demonstrated limitation of 
motion was due to pain.  There is no indication of additional 
functional impairment due to any other disability factors.  
The evidence for this period also fails to show that evidence 
of more than moderate lumbosacral strain was found.  
Moreover, none of the evidence for this period shows that the 
veteran experienced any incapacitating episodes necessitating 
bed rest prescribed by a physician.  Accordingly, the Board 
concludes that the disability of the veteran's lumbar spine 
does not warrant more than a 20 percent rating during the 
period prior to September 26, 2003.

The Board has also considered neurological aspects of the 
veteran's disability during this period.  Service medical 
records from December 2000 note the veteran's complaints of 
an insidious onset of back pain lasting 5 days.  The veteran 
complained of tingling posterior to the knees, worse on the 
left side.  Upon examination, the veteran exhibited 
tenderness in the superior sacroiliac joints and midline at 
the L3-L4 levels.  No paraspinal tenderness or spasm was 
observed.  Neurological examination revealed no motor 
deficits and intact sensation.  Straight leg and clonus 
testing was negative.

Upon separation examination in March 2001 the veteran 
complained of back pain.  Neurologic examination indicated 
5/5 motor testing and sensation that was intact to palpation.  
Reflexes were 3 at the patellar tendon and 2+ throughout the 
rest of the veteran's upper and lower extremities.

The VA endocrinology records from May 2002 note the veteran's 
complaints of back pain, but describe no pertinent 
neurological deficits.  As indicated, there is no evidence of 
neurological symptomatology during this period that would 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5293 or the assignment of a separate rating.

The Board notes that 38 U.S.C.A. § 1155 provides that in no 
event shall an adjustment in the Rating Schedule cause a 
veteran's disability rating in effect on the effective date 
of the readjustment be to be reduced unless improvement in 
the veteran's disability is shown to have occurred.  In this 
case, the evidence does not show that the veteran's thoracic 
and lumbar spine disability has improved.  As noted above, an 
additional 10 percent rating is assigned for limitation of 
motion of the thoracic spine under the former criteria, 
bringing the veteran's evaluation to a combined 20 percent 
for his thoracic spine and 20 percent for his lumbar spine.  
Therefore, the veteran is entitled to at least two 20 percent 
ratings for the appeal period on and after September 26, 
2003.  In this regard, the Board notes that the combined 
rating for two 20 percent ratings is 36 percent, a higher 
rating than the 30 percent rating assigned by the RO for the 
initial rating period prior to April 3, 2006.

For the period beginning September 26, 2003, the new criteria 
are applicable.  They provide that one rating will be 
assigned for functional impairment of the thoracolumbar 
spine.  For the period from September 26, 2003, to April 2, 
2006, the Board finds that the veteran's thoracolumbar spine 
disability did not result in limitation of flexion to 30 
degrees or less or ankylosis of the entire thoracolumbar 
spine.  There are no medical findings pertinent to this 
period supportive of such a finding.  

VA physical therapy notes from April 2004 include the 
veteran's report of stable back pain.  Upon physical 
examination, the veteran demonstrated 90 degrees of forward 
flexion and 20 degrees of extension with no dorsal thoracic 
pain.  Mild convex left scoliosis was noted from T7-T10.  
Pain was produced upon palpation of this area.

The veteran was accorded a VA orthopedic examination in May 
2004.  His claims file was reviewed and pertinent service and 
medical history was discussed.  The veteran complained of 
constant pressure in the upper back associated with dull 
pain.   He was not comfortable in chairs and had radiation of 
his pain down to his low back.  Intermittent sharp pains were 
also reported.  He denied use of a brace or walking 
assistance.

Upon physical examination, the veteran's lumbar spine showed 
forward flexion to 70 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 15 
degrees bilaterally.  Pain was reported on all ranges tested.  
These findings correspond to only a 10 percent rating for 
loss of motion under Diagnostic Code 5235 and 5242.

June 2004 VA outpatient notes document the veteran's 
complaints of pain and note 90 degrees of forward flexion, 
and right and left lateral flexion to 15 degrees, limited by 
pain.  August 2005 physical therapy notes show lumbar spine 
forward flexion to 70 degrees, with extension to 5 degrees, 
and bilateral side bending to 10 degrees with pain in all 
directions.  He was found to have mechanical back pain 
related to wedging of the T7-T10 vertebrae, and multiple-
joint osteoarthritis.  Records from November 2005 note lumbar 
spine flexion to 40 degrees, extension to 10 degrees, and 
lateral bending to 15 degrees bilaterally.  In sum, none of 
this evidence shows that the disability of the thoracolumbar 
spine warrants more than a 20 percent rating under the 
formula for rating diseases and injuries of the spine.  In 
making this determination, the Board notes that many of the 
physical therapy records lack sufficient findings, such as 
missing rotation findings, to allow for full consideration 
under the applicable rating criteria.  In consideration of 
this, however, the evidence still does not show diminished 
range of motion that would warrant a higher rating under the 
applicable criteria.

The Board has considered all pertinent disability factors, as 
required by Deluca.  The outpatient records and examination 
reports during this period note pain as a limiting factor in 
range of motion testing, but do not identify any functional 
impairment or limitation of motion due to weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  Looking at the 
evidence as a whole, the Board finds no other indication that 
the functional impairment of the thoracolumbar spine warrants 
a rating in excess of 20 percent under the new criteria.  
Ankylosis of the lumbar spine, either favorable or 
unfavorable, has not been indicated at any time during this 
period.

The Board has also considered whether a higher or separate 
rating is warranted on the basis of neurological impairment.  
Private outpatient records from September 2005 note a 
diagnosis of degenerative disc disease.  However, the veteran 
was found to have essentially normal neurological findings as 
recently as June 2004 VA outpatient records.  He did not 
complain of attacks or incapacitating episodes during this 
period.  Accordingly, the disability does not warranted a 
higher or separate rating for neurological impairment during 
this period.

The Period Beginning April 3, 2006

During this period, the veteran is assigned a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

Under general rating formula for rating diseases and injuries 
of the spine, a rating in excess of 40 percent is only 
authorized for disability of the thoracolumbar spine if there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
The evidence for this period does show that the veteran has 
severe limitation of motion, but there is no evidence 
indicating that he has or had ankylosis of the thoracolumbar 
spine.

The Board has also considered whether a higher or separate 
rating is warranted during this period on the basis of 
neurological impairment.  In his April 2006 VA examination, 
the veteran complained of flare ups lasting from 30 to 90 
minutes approximately one time per week and accompanied by 
pain travelling down the spine and to the thigh level.  He 
said that he is restricted to bed during these times and not 
able to function.  However, the examiner found only one 
described episode to have occurred in the prior 12 months, 
and causing 5 hours of incapacitation.  This would not 
warrant assignment of an additional compensable rating under 
Diagnostic Code 5243.  

There is no medical evidence showing that he has been 
prescribed bed rest by a physician because of any 
incapacitating episodes.  Moreover, the neurological findings 
on the April 2006 VA examination were essentially normal.  He 
had normal and equal distal tendon reflexes bilaterally.  
Motor strength was also normal and equal bilaterally.  During 
range of motion testing, the veteran was without 
incoordination, fatigability, muscle spasm, or other signs or 
symptoms apart from transient pain noted with testing.  
Regarding sensory capacity, the examiner noted that the left 
toe was sensitive to pressure only and not to light touch.  
However, the veteran made no pertinent complaint of sensory 
loss in his toe and the examiner did not relate this minimal 
finding to the veteran's back disability.  Accordingly, the 
Board concludes that the disability does not warrant a higher 
rating or separate rating during this period on the basis of 
neurological impairment.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting higher or separate ratings for any portion 
of the initial rating period but has found none.    See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

The Board having determined that the veteran's back 
disability warrants a 20 percent rating, but not higher for 
the thoracic spine and a 20 percent rating, but not higher 
for the lumbar spine during the initial rating period prior 
to April 3, 2006, and not more than a 40 percent rating 
during the initial rating period beginning April 3, 2006, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


